Exhibit 10.1

 

CONFIDENTIAL TREATMENT MATERIAL

 

CONFIDENTIAL TREATMENT REQUESTED:  Information for which confidential treatment
has been requested is omitted and is noted with asterisks.  An unredacted
version of this document has been filed separately with the Securities and
Exchange Commission (the “Commission”).

 

FIRST AMENDMENT TO
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This FIRST AMENDMENT (this “Amendment”) dated as of the date last signed below
(the “Amendment Date”) is entered into by Agenus Inc., a Delaware corporation
having its principal office at 3 Forbes Road, Lexington, Massachusetts 02421,
USA (“Agenus US”) and its wholly-owned subsidiary, Agenus Switzerland Inc.
(f/k/a 4-Antibody AG), a stock corporation organized under the laws of
Switzerland with an office at Hochbergerstrasse 60C, CH-4057, Basel, Switzerland
(together with Agenus US, “Agenus”), and Incyte Europe Sarl, a Swiss limited
liability company (a société à responsabilité limitée) having its principal
office at Rue du Pré-de-la-Bichette 1, 1202, Geneva, Switzerland (“Incyte”), and
amends that certain License, Development and Commercialization Agreement dated
as of January 9, 2015 (the “Original Agreement”) by and among Agenus, Incyte,
and certain of their Affiliates.

 

RECITALS

 

WHEREAS, the Parties wish to amend the Original Agreement to, among other
things, (i) permit each Party to advance Multispecific Antibodies (as defined in
Section 8 below) independently or with Third Parties in all indications,
(ii) Convert the OX-40 Project and the GITR Project to Royalty-Bearing Projects,
(iii) give Incyte exclusive rights and all decision-making authority for
Manufacturing, Development, and Commercialization with respect to
Royalty-Bearing Antibodies and (iv) remove the [**] Project and TIGIT Project
from the Program, in each case, subject to the terms and conditions of this
Amendment; and

 

WHEREAS, concurrently with this Amendment, the Parties are entering into a
separate Stock Purchase Agreement pursuant to which Incyte will purchase
10,000,000 shares of Agenus common stock at the price and on the terms set forth
therein (the “SPA”).

 

NOW, THEREFORE, in consideration of the respective representations, warranties,
covenants and agreements contained herein, and subject to the Parties’ execution
and performance of the SPA, the Parties agree as follows:

 

1.         Multispecific Antibodies.  The Parties intend that, subject to the
terms and conditions in this Amendment, each Party be free to exploit its own
Patent Rights and Know-How to advance Multispecific Antibodies in all
indications, without such activities constituting a breach of the Original
Agreement.  For the avoidance of doubt, neither Party shall owe royalty payments
or any other consideration in respect of Net Sales of Multispecific Antibodies.

 

1.1       Definitions.







--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

(a)        New and Revised Definitions.  Section 8 of this Amendment introduces
new defined terms and amends certain existing defined terms set forth in the
Original Agreement to reflect that the Parties’ rights with respect to
Multispecific Antibodies and [**] Antibodies are outside the scope of the
Original Agreement.

 

(b)       Integration.  To the extent this Amendment uses defined terms such as
(without limitation) “Development”, “Manufacturing” or “Commercialization” in
reference to Multispecific Antibodies, [**] Antibodies, [**] Antibodies, or
TIGIT Antibodies, such defined terms shall be read to apply to such molecules
notwithstanding that the definitions ascribed to those terms in the Original
Agreement refer only to Antibodies.

 

(c)        Other Defined Terms.  Capitalized terms used but not otherwise
defined or modified herein shall have the meanings ascribed to them in the
Original Agreement.

 

1.2       Revisions to Article II.

 

(a)     Section 2.5(a) of the Original Agreement (No Implied Licenses or Rights)
is hereby amended by adding the following sentence at the end of Section 2.5(a):

 

“Further, for purposes of clarity and notwithstanding any other provision of
this Agreement, the licenses granted in Section 2.1 give Incyte no rights to
utilize or exploit any [**] Antibody or any therapeutic preparation that
contains one or more [**] Antibodies, and Agenus reserves the exclusive right
under Agenus IP to Develop, Manufacture and Commercialize [**] Antibodies and
therapeutic preparations containing [**] Antibodies for any use solely outside
of the Hematology Field and Oncology Field.”

 

(b)     Section 2.7(a) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a)      [**], neither Agenus nor, subject to Section 12.3(b)(ii), its
Affiliates shall Develop, Manufacture or Commercialize outside of the Field any
Antibody or Multispecific Antibody, any of which includes a [**] which is [**]
to a corresponding [**] of any [**] or [**], provided that the foregoing
restriction shall not apply to Agenus’ use of the [**] from [**], together with
a [**] that is not [**] to the [**].”

 

(c)        A new Section 2.7(g) is hereby inserted immediately following
Section 2.7(f) of the Original Agreement as follows:

 

“(g)     Without limiting any right of Incyte or its Affiliates with respect to
any Licensed Antibody or Product within the Field, nothing in this Section 2.7
or any other provision of this Agreement shall give either Party rights to
Antibodies being Developed, Manufactured or Commercialized outside the Field or
to Multispecific Antibodies, or under consideration for the foregoing, by the
other Party, its Affiliates or any Third Party.  In addition, the Parties
expressly agree that the scope of the restrictions set forth in Sections 2.7(a),
(b) and (c) and the exclusivity in

 





2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

Section 2.1 shall not restrict either Party from exploiting Patent Rights and
Know-How Controlled by such Party to:

 

(i)        carry out Development activities (including Clinical Trials) directed
to combination therapies including a Licensed Antibody, TIGIT Antibody, or [**]
Antibody, in combination with a non-Program product that is Controlled by such
Party pursuant to the licenses and retained rights described in Section 5.1 of
this Amendment; provided that (A) such licenses and retained rights shall not be
deemed to extend to any Manufacturing or Commercialization activities of either
Party directed to a Licensed Antibody, TIGIT Antibody, or [**] Antibody,
(B) [**], this subsection (i) [**] TIGIT [**], and (C) [**] this subsection
(i) [**];

 

(ii)       outlicense non-Program products [**] that are Controlled by such
Party to Third Parties for all indications; or

 

(iii)      subject to Section 1.4 of this Amendment, Develop, Manufacture or
Commercialize, independently or with a Third Party, Multispecific Antibodies
(including Multispecific Antibodies that interact with Named Targets or Bullpen
Targets), or therapeutic preparations containing Multispecific Antibodies,
within or outside of the Field;

 

provided in each case that except for the research license referenced in clause
(i), nothing in Section 2.1,  Section 2.2 or this Section 2.7(g) shall be
construed as granting a license under the other Party’s Patent Rights or
Know-How in connection with such activities.  For the avoidance of doubt,
(x) the licenses granted under Section 2.1 of the Original Agreement do not
apply to Incyte’s or its Affiliates’ Development, Manufacture,
Commercialization, or other exploitation of Multispecific Antibodies or
activities [**] outside the Field and (y) the licenses granted under Section 2.2
of the Original Agreement do not apply to Agenus’s or its Affiliates’
Development, Manufacture, Commercialization, or other exploitation of
Multispecific Antibodies or activities [**] outside the Field.”

 

(a)        A new Section 2.7(h) is hereby inserted immediately following
Section 2.7(g) above as follows:

 

“(h)       [**], neither Party nor, subject to Section 12.3(b)(ii), any of its
Affiliates, shall independently, or with a Third Party, conduct Development of,
Manufacture or Commercialize in the Territory any [**] Antibody that Interacts
with a Named Target (including, for clarity, any Licensed Antibody) or a Bullpen
Target, or a therapeutic preparation containing such an Antibody, in the Field.”

 

(b)       Section 8.3(f) of the Original Agreement is hereby amended to include
Section 2.7(g) of this Amendment as follows:

 





3

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

(f)        “Articles I,  VIII, IX,  XI,  XII and Sections 2.5,  2.7(g),  7.7,
 7.8,  7.9,  7.10,  7.11 and 7.12 shall survive termination or expiration of
this Agreement.”

 

1.3       Supply Agreement and Pharmacovigilance Agreement. The Parties hereby
agree to negotiate in good faith the terms of any supply agreement or
pharmacovigilance agreement that either Party may require to conduct combination
studies with respect to such Party’s Development activities directed to any
permitted combination therapies including a Licensed Antibody, TIGIT Antibody,
or [**] Antibody in combination with a non-Program product controlled by such
Party pursuant to the licenses and retained rights described in Section 5.1 of
this Amendment. Without limiting the foregoing, the terms of any supply
agreement will provide that a Party will supply the applicable Antibody at [**]
directly incurred with the manufacture of such Antibody. At the time of any
request for supply of Antibody from the other Party, a Party shall deliver a
copy of a written protocol providing reasonable detail of its proposed
combination study. Notwithstanding anything to the contrary in the Original
Agreement or this Amendment, neither Party shall have an obligation to supply
any Antibody under this Section 1.3 if: (a) based on [**], (i) it [**] that the
[**] will [**] for [**]; or (ii) [**], it does [**] of the [**] or [**] in the
[**]; and provided,  however, that if the supplying party’s [**] Antibody is
solely due to this (ii), the supplying Party shall [**] if the receiving Party
[**] to the [**] by the [**]; or (b) it does not have an adequate supply of
Antibody available.

 

1.4       OX-40/GITR Bispecifics.  Notwithstanding anything else in this
Amendment or the Original Agreement, from and after the Amendment Date, neither
Incyte nor, subject to Section 12.3(b)(ii) of the Original Agreement, its
Affiliates shall Develop, Manufacture, Commercialize or otherwise exploit
OX-40/GITR Bispecifics within or outside the Field, independently or with a
Third Party.  As of the Amendment Date, Incyte acknowledges and agrees that
Incyte and its Affiliates have no rights in or to OX-40/GITR Bispecifics,
including for clarity, any rights under Articles 2, 5, 6 or 9,  Sections 4.7 or
4.9, or any other provision of the Original Agreement.  To the extent that
Incyte Controls any Incyte Program Patent Rights as of the Amendment Date that
cover the Development, Manufacture or Commercialization of OX-40/GITR
Bispecifics, Incyte hereby grants to Agenus and its Affiliates a non-exclusive,
world-wide, royalty-free, transferable (solely in connection with a permitted
assignment of the Original Agreement under Section 12.3), and sublicenseable
license under such Patent Rights, solely to the extent necessary for Agenus, its
Affiliates and sublicensees to Develop, Manufacture, and Commercialize such
OX-40/GITR Bispecifics, subject to the terms of this Amendment. For the
avoidance of doubt, the licenses granted under Section 2.2 of the Original
Agreement do not apply to Agenus’ or its Affiliates’ or sublicensees’
Development, Manufacture, Commercialization, or other exploitation of OX-40/GITR
Bispecifics.

 

1.5       Overlap with Licensed Antibodies.  The Parties agree that their
respective activities with respect to Multispecific Antibodies should not result
in a reduction of Incyte’s diligence obligations in advancing Licensed
Antibodies.  Accordingly, Sections 4.3 and 5.3 of the Original Agreement remain
in full force and effect.

 

1.6       Patent Prosecution; Publication.  Article 6 of the Original Agreement
is hereby amended as follows:

 





4

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

(a)        Each instance of the term “Agenus Patent Rights” as it appears in
Sections 6.2(b)-(c),  Section 6.3(a)(i), Section 6.3(b)(i)(B) and Sections 6.5
through 6.7 of the Original Agreement is hereby replaced with the term “Agenus
Program Patent Rights,” defined in Section 8 of this Amendment.

 

(b)        Each instance of the term “Licensed Antibody” in Section 6.3(a) is
hereby replaced with the term “Program Antibody” defined in Section 8 of this
Amendment.

 

(c)        Each instance of the term “Product” as it appears in Sections 6.3
through Section 6.7 of the Original Agreement (but excluding instances of
“Profit-Share Product,” Royalty-Bearing Product, or “Co-Developed Product”) is
hereby replaced with the term “Program Product,” defined in Section 8 of this
Amendment.

 

(d)        Section 6.2(a)(i) of the Original Agreement is amended to state:
“Agenus shall have the sole right to Prosecute all Agenus Platform Patent Rights
and Agenus Patent Rights other than Agenus Program Patent Rights, and Agenus
shall have the first right to Prosecute the Agenus Program Patent Rights, and”.

 

(e)        Section 6.3(a)(ii) of the Original Agreement is hereby amended to
state: “known or suspected unauthorized use or misappropriation of Agenus
Know-How or Incyte Know-How specifically relating to Program Antibodies or
Program Products in the Field of which such Party becomes aware.”

 

2.            Conversion of OX-40 Project and GITR Project.

 

2.1       Conversion of Projects.  Subject to Section 2.2 of this Amendment,
Agenus hereby elects to convert the OX-40 Project and the GITR Project from
Profit-Share Projects to Royalty-Bearing Projects. Products containing an OX-40
Antibody or GITR Antibody are hereby no longer Profit-Share Products and are and
will for all purposes under the Original Agreement and this Amendment be deemed
to be Royalty-Bearing Products.  Incyte hereby waives any notice requirements
set forth in Section 4.6 or elsewhere in the Original Agreement with respect to
such election, and such election shall be deemed to be effective as of the
Amendment Date. Agenus hereby irrevocably waives all Co-Development Options
outlined in Section 4.4 of the Original Agreement with respect to all
Royalty-Bearing Antibodies.

 

2.2       Payments.

 

(a)        Royalty Rate.  The Parties agree that the royalty rates in
Section 7.6(a) and referenced in Section 4.6 of the Original Agreement shall not
apply to Net Sales of the GITR Products and OX-40 Products, and that Incyte
shall instead pay to Agenus a flat fifteen percent (15%) royalty on worldwide
Net Sales of each OX-40 Product and each GITR Product, on a Product-by-Product
basis, in each Calendar Year. The Parties agree that the provisions of Sections
7.6(b) (Royalty Term), 7.6(c) (Stacking), 7.6(d) (Licenses) and 7.6(e) (No
Multiple Royalties) of the Original Agreement shall apply to the OX-40 Products
and GITR Products.

 





5

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

(b)        Milestones.  Incyte shall promptly, but in any event within two
(2) Business Days following the Amendment Date, deliver to Agenus a
non-refundable payment of Ten Million Dollars ($10,000,000) in lieu of milestone
payments due pursuant to Section 7.5(a)(i)(A) (Completion of the first Phase 1
Clinical Trial of each Profit-Share Product) of the Original Agreement for each
of the OX-40 Project and the GITR Project, for a total payment of Twenty Million
Dollars ($20,000,000). Thereafter, notwithstanding Section 7.5 of the Original
Agreement, only the following milestone payments shall apply with respect to the
OX-40 Project and the GITR Project:

 

Milestone Event

Payment

(A) [**]

[**]

(B) [**]

[**]

(C) [**]

[**]

(D) [**]

[**]

(E) [**]

[**]

(F) [**]

[**]

(G) [**]

[**]

(H) [**]

[**]

 

For clarity, no other milestones set forth in the Original Agreement shall apply
with respect to the OX-40 Project or the GITR Project, and the milestones set
forth in (F) through (H) above are payable only once across all Royalty-Bearing
Products, based on aggregate sales of LAG-3 Products, TIM-3 Products, [**]
Products, GITR Products, and OX-40 Products.

 

(c)        No Other Consideration.  Notwithstanding anything to the contrary in
the Original Agreement, except as set forth in this Section 2.2 above, no other
payment or other consideration of any kind under Article VII of the Original
Agreement shall be owing to Agenus with respect to the OX-40 Project or GITR
Project or the Development, Manufacturing, or Commercialization of any OX-40
Antibody, GITR Antibody or any therapeutic preparation including any of the
foregoing, other than:

 





6

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

(i)         amounts that Agenus incurred prior to the Amendment Date that would
have been allocated to Incyte under the Original Agreement as Incyte’s (50%)
share of Profit-and-Loss amounts that accrued under the terms of the Original
Agreement, provided,  however, that Incyte shall reimburse [**] of any such
costs or expenses incurred under services agreements with [**] for (A) invoices
received and included on [**] hereto, and (B)  amounts accrued prior to [**] for
which Agenus has provided Incyte with an invoice, and (C) all amounts properly
incurred after [**], provided that the sum of (A) and (B) for which Incyte shall
pay [**] shall not exceed [**]; and

 

(ii)        100% of any Development Costs, Manufacturing Costs or other costs or
expenses of any kind Agenus or its Affiliates have incurred or will incur on or
after the Amendment Date with respect to the OX-40 Project or GITR Project in
accordance with and in performance of its Development and Manufacturing
obligations under the Original Agreement, in each case, subject to the oversight
and direction of the JSC.

 

(d)        Following the Amendment Date when the GITR and OX-40 Projects are
transitioned to Royalty-Bearing Projects, the financial reconciliation process,
as established under the Original Agreement, shall continue, except that direct
pass-through costs incurred by Agenus shall be [**].

 

(e)        Notwithstanding the provisions of Section 7.4 of the Original
Agreement, Incyte shall pay all invoices for pass-through third party expenses
relating to third party services properly incurred within [**] of receipt
thereof from Agenus, and Agenus will use commercially reasonable efforts to pay
all such third party (including [**]) invoices promptly and in accordance with
the invoice payment terms.

 

3.         Manufacturing, Development, Commercialization of Royalty-Bearing
Products and Royalty-Bearing Antibodies.

 

3.1       Transfer of Manufacturing.

 

(a)        Manufacturing Rights. Notwithstanding Section 4.8 of the Original
Agreement, and subject to Section 5.1 of this Amendment, from and after the
Amendment Date and during the Term, as between the Parties, Incyte shall have
the exclusive, sublicensable, world-wide right and authority to Manufacture all
Products, Licensed Antibodies, [**] Products, and [**] Antibodies in the Field,
and to make all decisions with respect to the same, including the sole right to
select and monitor its and its Affiliates’ own Manufacturing vendors; provided,
however, that the foregoing exclusivity shall be co-exclusive with Agenus solely
to the extent reasonably necessary to permit Agenus and its Affiliates and
sublicensees to Develop, Manufacture and Commercialize Multispecific Antibodies.

 

(b)        Manufacturing Transfer Plan.  Agenus shall, promptly, but in any
case, no later than [**] from the Amendment Date,  use commercially reasonable
efforts to take all actions necessary to transfer all Manufacturing activities
and Know-How necessary or, at  Incyte’s reasonable request, useful to the
Manufacture of all Royalty-Bearing Products, Royalty-Bearing

 





7

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

Antibodies, [**] Products, and [**] Antibodies in the Field, including Agenus
making commercially reasonable efforts to (i)(1) assign to Incyte all
manufacturing agreements relating solely to Royalty-Bearing Products or [**]
Antibodies entered into which by their terms permit such assignment, and
(2) provide Incyte with notice of and an opportunity to participate in all
ongoing negotiations with any third party manufacturing organization, in each
case to the extent related to the Manufacture of one or more of the
Royalty-Bearing Antibodies, Royalty-Bearing Products, or [**] Antibodies or [**]
Products in the Field; provided,  however, that in no event shall Incyte or any
of its Affiliates assume any liabilities arising under such agreements with
respect to activities performed by such third parties on behalf of Agenus
outside of the Program prior to the date of their assignment to Incyte;
(ii) deliver to Incyte a tangible embodiment of all applicable Know-How
necessary or, at Incyte’s reasonable request, useful to Manufacture the
Royalty-Bearing Antibodies or Royalty-Bearing Products in the Field; and
(iii) assign to Incyte all rights to applicable Regulatory Documentation and
data necessary to Manufacture the Royalty-Bearing Antibodies or Royalty-Bearing
Products in the Field.  During such [**] period, Agenus and Incyte shall agree
upon a plan for transfer of Manufacturing of the Royalty-Bearing Antibodies and
Royalty-Bearing Products providing for completion of the foregoing
activities.  To the extent that Incyte has pre-approved associated costs in
writing or has approved the Manufacturing transfer plan, all such transfer
activities shall be considered Development Costs, and for clarity, Incyte shall
not be liable for any other costs or expenses incurred by Agenus in connection
with the activities contemplated by this Section 3.1.  The Parties shall
cooperate to complete the technology transfer activities described in this
Section 3.1(b) within [**] of the Amendment Date.

 

3.2       Development and Commercialization Rights. From and after the Amendment
Date and during the Term, as between the Parties, Incyte shall, subject to
Sections 3.1(a), 4.3 and 5.3 of the Original Agreement and Section 3.3 and
Section 5.1 of this Amendment, have the exclusive, world-wide right and
authority to Develop and Commercialize Products, Licensed Antibodies, [**]
Products, and [**] Antibodies (but, for clarity, not Multispecific Antibodies,
which both Parties may pursue) in the Field, and to make all decisions with
respect to the same, including, subject to Section 5.1 of this Amendment, the
sole right to conduct Clinical Trials, file and maintain all Regulatory
Approvals, and select and monitor distributors, in each case solely in the
Field.

 

3.3       Final Authority. Notwithstanding anything to the contrary in this
Amendment or the Original Agreement (including Section 3.5 therein), as of the
Amendment Date, the JSC shall have no decision-making authority with respect to
any matter related to the Development, Manufacturing, or Commercialization of
Royalty-Bearing Products,  Royalty-Bearing Antibodies, [**] Products, and [**]
Antibodies in the Field. [**]. The JSC shall still hold and share information in
the committee meetings held in accordance with Section 3.3 of the Original
Agreement. Subject to and without limiting the above provisions of this
Section 3.3, Agenus [**] as set forth in [**], and the governance and activities
of the JSC set forth in Section 3 of the Original Agreement shall remain in
effect with respect to such Development of any TIM-3 Antibody, LAG-3 Antibody,
[**] Antibody [**], in each case, until the time of IND clearance with respect
to such Antibody for the first Phase I study as a monotherapy.  If Agenus does
not meet its obligations described in this Section 3.3 as determined by the JSC,
then Incyte shall have the right to assume control of and responsibility for all
such Development activities, and in such event, Agenus will

 





8

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

transfer and otherwise provide Incyte all Know-How and other Information
required by Incyte in order to assume such control and responsibility.

 

4.         Removal of TIGIT and [**].

 

4.1       Background.  On November 2, 2015, Incyte and Agenus agreed to include
the TIGIT Project and [**] Project as Assumed Projects, each as a Profit-Share
Project.  This agreement was confirmed by the Parties in writing by letter
exchanges on November 6, 2015 and November 25, 2015.

 

4.2       Removal of [**] and TIGIT from Program.  Effective as of the Amendment
Date, the Parties agree that [**] and TIGIT will cease to be Named Targets or
Bullpen Targets, that [**] Antibodies and TIGIT Antibodies will cease to be
Licensed Antibodies, and that the [**] Project and TIGIT Project will cease to
be Projects under the Original Agreement.

 

4.3       Reversion of Rights to TIGIT to Agenus.  Incyte agrees that beginning
on the Amendment Date, nothing in the Original Agreement shall prohibit Agenus
from Developing, Manufacturing, Commercializing or otherwise exploiting
Antibodies that Interact with TIGIT without limitation, within and outside the
Field, independently or with Third Parties, under the Patent Rights and Know-How
Controlled by Agenus.  To the extent that Incyte or its Affiliates Control any
Patent Rights developed under the Original Agreement as of the Amendment Date
that cover the activities in the Field described in this Section 4.3, subject to
Section 5 of this Amendment, Incyte, on behalf of itself and its Affiliates,
hereby grants to Agenus and its Affiliates, solely in the Field: (i) an
exclusive, sublicensable, world-wide, royalty-free, transferable, irrevocable,
perpetual license under any such Patent Rights exclusively embodied in the TIGIT
Antibodies existing as of the Amendment Date, and (ii) a non-exclusive,
sublicensable, world-wide, royalty-free, transferable, irrevocable, perpetual
license under such Patent Rights to the extent necessary for Agenus and its
Affiliates to exercise its rights under this Section 4.3.  For the avoidance of
doubt, the licenses under Section 2.2 of the Original Agreement do not extend to
Agenus’ or its Affiliates’ Development, Manufacture, Commercialization or other
exploitation of any TIGIT Antibodies.

 

4.4       Reversion of Rights to [**] to Incyte.  Agenus agrees that beginning
on the Amendment Date, nothing in the Original Agreement shall prohibit Incyte
from Developing, Manufacturing, Commercializing or otherwise exploiting
Antibodies that Interact with [**] without limitation, within and outside the
Field, independently or with Third Parties, under the Patent Rights and Know-How
Controlled by Incyte. To the extent that Agenus or its Affiliates Control any
Patent Rights developed under the Original Agreement as of the Amendment Date
that cover the activities in the Field described in this Section 4.4, subject to
Section 5 of this Amendment, Agenus, on behalf of itself and its Affiliates,
hereby grants to Incyte and its Affiliates, solely in the Field: (i) an
exclusive, sublicensable, world-wide, royalty-free, transferable, irrevocable,
perpetual license under any such Patent Rights exclusively embodied in the [**]
Antibodies existing as of the Amendment Date, and (ii) a non-exclusive,
sublicensable, world-wide, royalty-free, transferable, irrevocable, perpetual
license under such Patent Rights to the extent necessary for Incyte and its
Affiliates to exercise its rights under this Section 4.4.  For the

 





9

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

avoidance of doubt, the licenses under Section 2.1 of the Original Agreement do
not extend to Incyte’s or its Affiliates’ Development, Manufacture,
Commercialization or other exploitation of any [**] Antibodies.

 

4.5       Return of Materials. With respect to Know-How and other Confidential
Information that solely relates to the [**] Project or the TIGIT Project, the
Party returning the [**] Project or TIGIT Project (the “Returning Party”) shall,
at its own cost, return to the other Party (the “Project Party”) such Project
Party’s Know-How and other Confidential Information or dispose of such
Confidential Information, in each case, in accordance with and to the extent
required by Section 11.4 of the Original Agreement.  Without limiting the
foregoing, each Party acknowledges and agrees that all Antibodies that Interact
solely with [**] or TIGIT and which were discovered under the Research Plan or
delivered to the Returning Party in the performance of the Program prior to the
Amendment Date, including fragments, derivatives and modifications thereof,
shall, as of the Amendment Date, no longer constitute Licensed Antibodies.  The
Returning Party shall use reasonable efforts to return all applicable Know-How
and other Confidential Information within [**] after the Amendment Date;
provided,  however, that Agenus shall not be obligated to return any Know-How or
other Confidential Information necessary to satisfy its responsibilities
referenced in Section 3.3 of this Amendment until such responsibilities have
been satisfied.

 

4.6       Payments on TIGIT and [**] Products.

 

(a)        Royalty Rate. In consideration of the foregoing, the Project Party
shall pay to the Returning Party a flat fifteen percent (15%) royalty on its
worldwide Net Sales for any therapeutic preparation [**] that contains one or
more [**] Antibodies (“[**] Products”) or TIGIT Antibodies (“TIGIT Products”),
as applicable, on a product-by-product basis, in each Calendar Year.  The
Parties agree that the provisions of Sections 7.6(b) (Royalty Term),
7.6(c) (Stacking), 7.6(d) (Licenses) and 7.6(e) (No Multiple Royalties) of the
Original Agreement shall apply to (i) Agenus with respect to TIGIT Products; and
to (ii) Incyte with respect to [**] Products, in each case, to the same extent
as such provisions apply to Incyte with respect to Royalty-Bearing Products
under the Original Agreement.

 

(b)        Milestones. The milestone payments to be paid by the Project Party to
the Returning Party for Royalty-Bearing Products set forth in Section 7.5(b) of
the Original Agreement shall apply to TIGIT Products and [**] Products without
modification[**].

 

(c)        No Other Consideration. Notwithstanding anything to the contrary in
the Original Agreement, (i) except as set forth in this Section 4.6 above, no
other payment or other consideration of any kind under Article VII of the
Original Agreement shall be owing to the Returning Party with respect to the
TIGIT Project or [**] Project as applicable, or the Development, Manufacturing,
or Commercialization of any TIGIT Antibody or [**] Antibody or any therapeutic
preparation including any of the foregoing, other than amounts that may have
accrued under the terms of the Original Agreement prior to the Amendment Date,
and (ii) neither Party shall be obligated to reimburse the other Party for any
Development Costs or other costs or

 





10

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

expenses of any kind the other Party or its Affiliates have incurred after the
Amendment Date with respect to the TIGIT Project or [**] Project.

 

5.         Research Rights; Antibody Panels

 

5.1       Research License. Notwithstanding Section 2.1 of the Original
Agreement or Section 1.2 of this Amendment, each of the Parties hereby
acknowledges and agrees that the licenses, assignments, and other rights granted
to each Party and its Affiliates herein and in the Original Agreement are
subject to the following retained right and internal research license (the
“Research License”) for the duration of the Term:

 

(a)        Agenus hereby retains a right under the Agenus IP licensed to Incyte
hereunder, and Incyte and its Affiliates hereby grant to Agenus and its
Affiliates under the Incyte Patent Rights a royalty-free, worldwide,
non-exclusive, sublicensable (solely to research collaborators), transferable
(solely in connection with a permitted assignment of the Original Agreement
under Section 12.3), irrevocable right and license, in each case, solely to
make, use, and develop Licensed Antibodies and [**] Antibodies for
non-commercial research, educational or internal uses only, including, [**] the
right to carry out Development activities (including Clinical Trials) directed
to combination therapies including a Licensed Antibody or [**] Antibody in
combination with a non-Program product that is controlled by Agenus, its
Affiliates or its research collaborator (an “Agenus Combination Study”); and

 

(b)        Agenus and its Affiliates hereby grant to Incyte and its Affiliates a
royalty-free, worldwide, non-exclusive, sublicensable (solely to research
collaborators), transferable (solely in connection with a permitted assignment
of the Original Agreement under Section 12.3), irrevocable right and license
under the Agenus Patent Rights solely to make, use, and develop TIGIT Antibodies
for non-commercial research, educational or internal uses only, including, [**]
the right to carry out Development activities (including Clinical Trials)
directed to combination therapies including a TIGIT Antibody in combination with
a non-Program product that is controlled by Incyte, its Affiliates or its
research collaborator (an “Incyte Combination Study”).

 

(c)        Subject to Section 1.3 of this Amendment, each Party shall provide a
Right of Cross-Reference to its existing respective IND as necessary to enable
an Incyte Combination Study or Agenus Combination Study, as applicable, to be
conducted under the respective INDs or if required by Regulatory Authorities.

 

(d)        Nothing in this Section 5.1 shall be interpreted to limit rights
otherwise retained by Agenus under the Original Agreement or this Amendment,
including without limitation with respect to [**] Antibodies and Multispecific
Antibodies.

 

5.2       Antibody Panels. Subject to the Parties’ rights and obligations in the
Original Agreement and this Amendment, the Parties hereby agree that Incyte
shall have, with respect to the TIM-3 Project, LAG-3 Project, [**] Project, GITR
Project, OX-40 Project, and [**] Project, access to Antibody sequences from
Antibody panels identified and developed pursuant to each such Project as of the
Amendment Date, and set forth in a schedule to be delivered to Incyte

 





11

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

within a reasonable time after the Amendment Date (“Antibody Panels”), solely
for use in the Field and solely for use in connection with Development,
Manufacture and Commercialization of Licensed Antibodies and [**]
Antibodies.  The foregoing right includes, with respect to Licensed Antibodies,
the [**] right to Develop, Manufacture, and Commercialize [**] Licensed Antibody
[**] candidates for [**], provided that [**] such Licensed Antibody [**]
candidates [**] (each a “[**] Licensed Antibody”) [**].  Until the earlier of
(i) [**] for a Product in a given Project or (ii) [**] after the Amendment Date
(the “Trigger Date”), [**] (i) [**] and (ii) [**], to be delivered by Incyte
within [**] thereafter, [**].  After the Trigger Date, [**], provided that [**]
prior to the Trigger Date, and provided further that [**] at any time for a
given program.  After the Trigger Date, [**].  Within [**], [**], or is under
consideration therefor, [**].  Nothing in this Section 5.2 shall be deemed to
grant Incyte rights to use the Antibody Panels to Develop, Manufacture or
Commercialize (a) Multispecific Antibodies or (b) Licensed Antibodies or [**]
Antibodies outside the Field, and in each case, such use of the Antibody panels
shall be subject to the first sentence of Section 2.7(g), as set forth in
Section 1.2(b) of this Amendment.  For clarity, the Antibody Panels [**] Agenus
Know-How.

 

5.3       No Other Rights. Except as expressly set forth in Sections 1.2, 1.4,
1.6,  4.3,  4.4, or this Section 5 of this Amendment, neither Incyte, Agenus,
nor any of their Affiliates assigns, sells or transfers any Intellectual
Property rights or grants any license, covenant not to sue or other right under
any Intellectual Property rights, to the other Party or any of its Affiliates
expressly, by implication, estoppel, exhaustion or otherwise, by operation of
this Amendment.

 

5.4       Further Assurances.  Each Party shall cooperate with the other and
take such actions as may reasonably be requested from time to time in order to
carry out, evidence or confirm their rights or obligations, or as may be
reasonably necessary or helpful to give effect to, this Amendment.

 

6.         Term and Termination

 

6.1       Amendment Term. The term of this Amendment shall commence on the
Amendment Date and shall continue in full force and effect until the expiration
or termination of the Term in accordance with the Original Agreement. For
clarity, upon the expiration or termination of the Term in accordance with the
Original Agreement, the licenses (and sublicenses granted thereunder) and other
rights granted by either Party shall automatically terminate.

 

6.2       Survival of [**] Project and TIGIT Project.  Notwithstanding the
termination or expiration of the Original Agreement or this Amendment, Section 4
of this Amendment and any other provisions of the Original Agreement which are
referenced therein shall survive.

 

7.         Standstill.  Section 10.5(c) of the Original Agreement is hereby
deleted in its entirety and replaced with the following:

 

(c)        Notwithstanding anything in this Section 10.5 to the contrary, Incyte
and its Affiliates may acquire, through that certain Stock Purchase Agreement
privately

 





12

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

negotiated between Agenus US and Parent (the “Stock Purchase Agreement”) or
through open market purchases, an aggregate amount of Voting Securities that
would represent less than the greater of 18.1% of the voting power represented
by Agenus’ Voting Stock or 17,763,968 shares of Agenus’ common stock, solely for
the purposes of investment in the ordinary course of business (so long as any
decision to make such acquisition is in compliance with United States securities
laws).  Nothing in this Section 10.5 shall restrict passive investments by any
employee benefit plan of Incyte or its Affiliates so long as such investments
are directed by independent trustees, administrators or employees who do not
have Confidential Information of Agenus.

 

8.         Definitions. The Original Agreement is hereby amended to include the
following defined terms.  To the extent the Original Agreement contains
definitions for any of the following terms, such definitions are hereby deleted
in their entirety and replaced with the meanings given in this Section 8.

 

8.1       “Agenus Program Patent Rights” means all Patent Rights, other than
Agenus Platform Patent Rights, that (a) are Controlled by Agenus or, subject to
Section 12.3(b)(ii), any of its Affiliates, as of the Execution Date or during
the Term; and (b) (i) Cover a Program Antibody or Program Product or a
therapeutic preparation containing a Program Antibody or Program Product, or
(ii) are otherwise necessary or reasonably useful to Develop, Manufacture or
Commercialize a Program Antibody or Program Product.

 

8.2       “Agreement” means the Original Agreement, as amended by this
Amendment.

 

8.3       “Antibody” means one or more molecules, or one or more genes encoding
such molecule(s), which comprise or consist of one or more immunoglobulin
domains, or fragment(s) thereof, that specifically bind(s) to a Target.  This
defined term expressly excludes a Multispecific Antibody.

 

8.4       “Bullpen Targets” means Targets that are designated by the JSC during
the Discovery Period as a source of potential Discovery Projects to be proposed
for inclusion in the Program pursuant to Section 4.5 of the Original Agreement.
The Parties acknowledge that as of the Amendment Date there are no Bullpen
Targets.

 

8.5       “[**]” means [**].

 

8.6       “[**] Antibody” means an Antibody that Interacts with [**] that is
Controlled by Agenus or, subject to Section 12.3(b)(ii) of the Original
Agreement, any of its Affiliates, as of the Amendment Date or during the Term,
or arises out of the [**] Project.

 

8.7       “[**] Product” means any therapeutic preparation that is approved for
an indication in the Field that contains one or more [**] Antibodies.

 





13

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

8.8       “[**] Project”  means the project conducted under the Original
Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with [**].

 

8.9       “[**] Antibody” means an Antibody that (a) Interacts with a Named
Target or with [**]; (b) has been demonstrated to exhibit opposing or otherwise
alternative cellular pharmacology from a Program Antibody or [**] Program
Antibody; (c) does not engage the Named Target or [**] in a therapeutically
effective manner in the Field; and (d) is developed solely for use outside of
the Hematology Field and Oncology Field.

 

8.10     “GITR Product” means any therapeutic preparation that is approved for
an indication in the Field that contains one or more GITR Antibodies.

 

8.11     “LAG-3 Product” means any therapeutic preparation that is approved for
an indication in the Field that contains one or more LAG-3 Antibodies.

 

8.12     “Licensed Antibody” means a Profit-Share Antibody or a Royalty-Bearing
Antibody, but expressly excludes [**] Antibodies.

 

8.13     “[**]” means [**].

 

8.14     “Multispecific Antibody” means a molecule, or a covalently linked
plurality of molecules, which comprise(s): [**].  For purposes of this
definition, (a) [**], will be [**] for purposes of this definition; and (b) [**]
of the [**] will be [**].

 

8.15     “Named Target” means, as applicable, GITR, OX-40, TIM-3, LAG-3, [**],
or the Target to which an Assumed Project is directed.  “Named Target” expressly
excludes [**] and TIGIT.

 

8.16     “OX-40/GITR Bispecific” means a Multispecific Antibody which
specifically binds to each of GITR and OX-40, and which does not include or
comprise any [**] other than [**].

 

8.17     “OX-40 Product” means any therapeutic preparation that is approved for
an indication in the Field that contains one or more OX-40 Antibodies.

 

8.18     “Profit-Share Antibodies” means Assumed Project Antibodies arising out
of an Assumed Project designated by Agenus as a Profit-Share Project pursuant to
Section 4.5(b)(i).  The Parties acknowledge that there are no Profit-Share
Antibodies as of the Amendment Date.

 

8.19     “Right of Cross-Reference” means, with regard to a Party, allowing the
applicable Regulatory Authority in a country to have access (by cross-reference,
incorporation by reference or otherwise) to relevant information contained in
the Regulatory Documentation filed with such Regulatory Authority with respect
to a Party’s Antibody, only to the extent necessary for the applicable purpose
as specified in this Amendment.

 





14

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

8.20     “Program Antibody” means a Licensed Antibody that is identified in, and
is being Developed, Manufactured or Commercialized by Incyte under, a
Development Plan or Commercialization Plan hereunder as of the Effective Date or
any time during the Term including any Backup Licensed Antibody for each
Program.  A complete list of Program Antibodies as of the Amendment Date is
provided in [**], which, for avoidance of doubt, will be deemed to be Antibodies
and not Multispecific Antibodies.

 

8.21     “Program Product” means any therapeutic preparation that contains one
or more [**].

 

8.22     “Royalty-Bearing Antibodies” means GITR Antibodies, OX-40 Antibodies,
TIM-3 Antibodies, LAG-3 Antibodies, [**] Antibodies, any applicable Backup
Licensed Antibody for each Program, and Assumed Project Antibodies arising out
of an Assumed Project designated by Agenus as a Royalty-Bearing Project pursuant
to Section 4.5(b)(i).

 

8.23     “Royalty-Bearing Product” means, subject to Section 1.120, any
therapeutic preparation that contains one or more Royalty-Bearing Antibodies.

 

8.24     “TIGIT” means the T cell immunoreceptor with Ig and ITIM domains that
is otherwise known as WUCAM and Vstm3.

 

8.25     “TIGIT Antibody” means an Antibody that Interacts with TIGIT that is
Controlled by Agenus or, subject to Section 12.3(b)(ii) of the Original
Agreement, any of its Affiliates, as of the Amendment Date, or is developed
using TIGIT Project Know-How[**].

 

8.26     “TIGIT Project” means the project conducted under the Original
Agreement directed to the Development, Manufacture and Commercialization of
Antibodies that Interact with TIGIT.

 

8.27     “TIM-3 Product” means any therapeutic preparation that is approved for
an indication in the Field that contains one or more TIM-3 Antibodies.

 

8.28     “[**]” means a [**].

 

8.29     “[**]” means a [**] of [**].

 

8.30     “[**]” means a [**] of [**].

 

8.31     “[**]” means [**].

 

8.32     “[**] Antibody” means an Antibody that Interacts with [**] that is
Controlled by Agenus or, subject to Section 12.3(b)(ii) of the Original
Agreement, any of its Affiliates, as of the Amendment Date, or is developed
using [**] Project Know-How[**].

 





15

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

8.33     “[**] Program Antibody” means a [**] Antibody under Development,
Manufacturing or Commercialization by Incyte as disclosed to the JSC pursuant to
Section 3 of the Original Agreement or as otherwise disclosed to Agenus in
writing.

 

8.34     “[**] Project” means the project conducted under the Original Agreement
directed to the Development, Manufacture and Commercialization of Antibodies
that Interact with [**].

 

9.         Miscellaneous.

 

9.1       Governing Law.  This Amendment shall in all respects be governed by
and construed in accordance with the laws of the State of New York, USA, without
reference to any conflict of law rules that might lead to the application of the
laws of any other jurisdiction.

 

9.2       Entire Agreement.  The Original Agreement, as amended by this
Amendment, shall be read and construed as a single agreement.  Except as
expressly amended hereby, the Original Agreement remains in full force and
effect in accordance with its terms.

 

9.3       Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.  Signatures
provided by facsimile transmission or in Adobe™ Portable Document Format (.pdf)
sent by electronic mail shall be deemed to be original signatures.

 

9.4       Notices.  The addresses for notices and communications set forth in
Section 12.5 of the Original Agreement and for all communications, notices,
instructions and consents provided for herein or in connection herewith shall be
as follows.

 

Notices to Agenus shall be addressed to:

 

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421, USA

Attention: General Counsel

 

With a copy to:

 

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199, USA

Attention:  Zachary R. Blume

 

Notices to Agenus Switzerland Inc. shall be addressed to:

 





16

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

Agenus Switzerland Inc.

Hochbergerstrasse 60C

CH-4057 Basel, Switzerland

Attention: Marc van Dijk

 

With a copy to:

 

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention: General Counsel

 

Notices to Incyte shall be addressed to:

 

Incyte Europe Sarl

Rue du Pré-de-la-Bichette 1, 1202

Geneva

Switzerland

Attention: General Counsel

 

With a copy to:

 

Sullivan & Cromwell LLP

125 Broad St.

New York, New York 10004, USA

Attention: Matthew G. Hurd

 

and

 

Sullivan & Cromwell LLP
1870 Embarcadero Road
Palo Alto, California 94303, USA
Attention: Nader A. Mousavi

 

provided,  however, that if either Party will have designated a different
address by notice to the other Party in accordance with Section 12.5 of the
Original Agreement, then to the last address so designated.

 

[signature page follows]

 

 



17

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

--------------------------------------------------------------------------------

 



CONFIDENTIAL TREATMENT MATERIAL

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment as of the
Amendment Date.

 

 

 

 

 

 

INCYTE EUROPE SARL

 

 

  

By:    

/s/ Herve Hoppenot

 

 

 

 

Name: Herve Hoppenot

 

 

 

Title:  Managing Officer

 

 

 

Date:  February 13, 2017

 

 

 

 

 

 

 

AGENUS INC.

 

 

  

By:    

/s/ Karen H. Valentine

 

 

 

 

Name: Karen H. Valentine

 

 

 

Title:  Chief Legal Officer & General Counsel

 

 

 

Date:  February 14, 2017

 

 

 

 

 

 

 

AGENUS SWITZERLAND INC.

 

 

  

By:    

/s/ Christine M. Klaskin

 

 

 

 

Name: Christine M. Klaskin

 

 

 

Title:  Director

 

 

 

Date:  February 14, 2007

 



--------------------------------------------------------------------------------